DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC §§ 102 or 103
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 5–8, 10, 12 and 13 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Reichter et al., WO 2006/017790 A1 or in the alternative under 35 U.S.C. 103(a) as being unpatentable over Reichter in view of Kopec et al., US 2007/0175187 A1.
Regarding claim 2, Reichter discloses a filter cartridge 820, which reads on the claimed “filter element arrangement.”  See Reichter Fig. 48, p. 24, ll. 30–36.  The preamble limitation indicating that the filter element is “for use in a dust collector having a tube sheet for mounting the filter element arrangement” fails to patentably distinguish over the prior art, because it describes the intended use rather than the structure of the apparatus.  See MPEP 2111.02(II).
The filter cartridge 820 comprises media flow surfaces 824, 825.  See Reichter Fig. 48, p. 24, ll. 30–36.  The ends adjacent to each flow surface 824, 825 read on the “first and second opposite axial ends.”  The filter cartridge 820 also comprises sides 836, 837 that extend between the flow surfaces 824, 825.  Id. at Fig. 48, p. 25, ll. 9–16.  Either side 836, 837 reads on the “side.”
The filter cartridge 820 also comprises a media pack 821, which reads on the “media pack.”  See Reichter Fig. 48, p. 24, ll. 30–36.  The first, inlet flow surface 824 reads on the “first” flow face.  The second, outlet flow face 825 reads on the “second” flow face.”  The media pack 821 has a plurality of flutes.  Id. at p. 37, l. 37–p. 38, l. 12.  Each flute has an inlet edge 9, which is an upstream portion adjacent to the first, inlet flow face 824.  Id. at Figs. 1, 49, p. 11, ll. 18–21, p. 24, ll. 30–36.  Each flute also has an outlet edge 8, which is downstream portion adjacent to the second, outlet flow face 825.  Id.  The flute construction can be the same as described in Tokar.  Id. at p. 6, ll. 36–38.  The flute construction in Tokar has alternating first end portions and second end portions of adjacent flutes which are closed.  See Tokar, col. 1, ll. 26–38.  This means that selected ones of the flutes are open at the upstream portion and closed at the downstream portion, while selected ones of the flutes are closed at the upstream portion and open at the downstream portion.
The media pack 821 is non-cylindrical as seen in Fig. 46.  
The cartridge 820 also comprises a gasket 829 located adjacent to the sides 836, 837.  See Reichter Fig. 48, p. 25, ll. 4–8.  The gasket 829 reads on the “gasket.”  The gasket 829 comprises a sealing portion, which is the portion of the gasket 829 that sticks radially outwardly from the cartridge 820, as seen in Fig. 48.  
The sealing portion of the gasket 829 is radially spaced from the media pack 821, as seen in Fig. 48.  This configuration forms a trough 895 between the sealing portion and the media pack 821.  See Reichter Fig. 49, p. 27, ll. 25–28.  The trough 895 reads on the “undercut.”  Note that the trough 895 is an undercut from the perspective seen in Fig. 48, because it is formed below part of the other structure of the gasket 829.  Also, the cartridge 820 could be turned upside down from the perspective seen in Fig. 48.
The cartridge 820 also comprises projections 826e extending from the first flow face 824.  See Reichter Fig. 30, p. 25, ll. 30–34.

    PNG
    media_image1.png
    1019
    2157
    media_image1.png
    Greyscale

As noted, the projections 826e in Reichter read on the claimed “projection.”  
It also would have been obvious to provide a handle extending from the first, inlet flow surface 824 in Reichter, in view of Tokar.  Specifically, Kopec disclsoes a filter insert 12 comprising a handle 25 that extends axially away from the upstream face of the filter insert 12.  See Kopec Fig. 2, [0035].  The handle 25 is beneficial because it can be used to pull the filter insert 12 out of housing 10.  Id. 
It would have been obvious to use the handle 25 of Kopec with the filter cartridge 821 of Reichter to make it easier to remove the filter cartridge 821.  
With this modification, the handle 25 would read on the “projection” of claim 2.  It would extend axially away from the inlet flow surface 824 of the filter cartridge 821, in the same way that it extends axially away from the inlet flow face of insert 12.  

    PNG
    media_image2.png
    545
    672
    media_image2.png
    Greyscale


Regarding claim 5, Reichter teaches that the gasket 829 is recessed slightly from the first flow face 824, as seen in Fig. 47.
Regarding claim 6, Reichter teaches that the gasket 829 is recessed 0.4 inch from the first flow face 824, as seen in Fig. 49.  Note that the dimensions shown in Fig. 49 are in brackets are in millimeters while the other dimensions are in inches.   See Reichter, p. 29, ll. 12–14.  The prior art range of 0.4 inch is within the claimed range of “no more than 0.5 inches.”
Regarding claim 7, Kopec teaches that the sealing portion of gasket 829 comprises several surfaces that can read on the “first angled surface” and the “second angled surface.”  A few of these surfaces are mapped to the first or second angled surfaces as seen in the annotated figure below.  Note that the term “angled” is interpreted such that the surface could be at a ninety degree angle with something else.  Note also that the gasket 829 is flexible.  So the angles illustrated in Fig. 49 could change when the gasket 829 is compressed.

    PNG
    media_image3.png
    1172
    1549
    media_image3.png
    Greyscale

Regarding claim 8, in Reichter, the two angled surfaces on the left-hand side of the annotated figure, and the two angled surfaces on the right-hand side of the annotated figure slant toward each other to meet at an apex.  
Regarding claim 10, Reichter teaches that the media pack 821 has a rectangular section.  See Reichter p. 22, ll. 16–20. 
Regarding claim 12, Reichter teaches that the media pack 821 has a pair of straight parallel sides, because it has a square or rectangular cross-section. See Reichter p. 22, ll. 16–20.
Regarding claim 13, the handle 25 in Kopec (the “projection”) is a handle with an open aperture.  See Kopec Fig. 2, [0032].
Claim Rejections - 35 USC § 103
Claims 3 and 9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Reichter et al., WO 2006/017790 A1 in view of Kopec et al., US 2007/0175187 A1.
Regarding claim 3, Reichter teaches the limitations of claim 2, as explained above.
Reichter differs from claim 3 because it is silent as to the gasket 829 being secured to the sides of the cartridge 820 by adhesive.
But the filter cartridge 820 in Reichter is used to filter air which is supplied to the intake of an engine.  See Reichter p. 22, ll. 16–17.  
Kopec discloses a filter insert 12 that is used to filter air that is supplied to the intake of an engine.  See Kopec Fig. 2, [0001], [0032]. The filter insert 12 comprises a seal 15 which is attached to the side of the filter insert 12 by an adhesive.  Id. at [0011].  The adhesive is beneficial because it is an inexpensive mechanism for attaching the seal 15 to the filter 12.
It would have been obvious to use an adhesive to attach the gasket 829 to the filter cartridge 821 in Reichter, to reduce cost.
Regarding claim 9, Reichter teaches the limitations of claim 2, as explained above.
Reichter differs from claim 9 because it is silent as to the media pack 821 being oval shaped.  Instead, the reference says that the media pack has a square or rectangular cross-section, with alternative shapes being possible.  See Reichter p. 22, ll. 16–20.  The filter cartridge 820 in Reichter is used to filter air which is supplied to the intake of an engine.  See Reichter p. 22, ll. 16–17.  
Kopec discloses a filter insert 12 that is used to filter air that is supplied to the intake of an engine.  See Kopec Fig. 2, [0001], [0032].  The filter insert 12 has an oval shape.  Id. at [0032]. 
It would have been obvious for the media pack 821 in Reichter to have an oval shape, because this would merely represent changing the shape of the device, without significantly changing its function.  See MPEP 2144.04(IV)(B).
Claims 4 and 11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Reichter et al., WO 2006/017790 A1, alone or in view of Kopec et al., US 2007/0175187 A1.
Regarding claim 4, Reichter teaches the limitations of claim 2, as explained above.
Reichter differs from claim 4, because it is silent as to the gasket 829 being planar with the first flow face 824.
But the gasket 829 is almost planar with the first flow face 824, as seen in Fig. 47.  It would have been an obvious, routine engineering choice to most the gasket 829 slightly upward to be planar with the first flow face 824, depending on the desired location of the gasket 829.  
Regarding claim 11, Reichter teaches the limitations of claim 2, as explained above.
While Reichter teaches that the media pack 821 can have a rectangular cross-section, it silent as to the rectangular cross-section having rounded corners.  See Reichter p. 22, ll. 16–20. But the reference says that other shapes are possible.  Id.  Therefore, it would have been obvious to change the shape of the media pack to have a rectangular shape with rounded corners, because this would not significantly change the function of the device.  See MPEP 2144.04(IV)(B).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2–13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1–20 of U.S. Patent No. 9,764,269 B2 in view of Gillingham et al., US 5,820,646. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1–20 of the ’269 patent substantially correspond to claims 2–13 of instant application.  In particular, claims 1, 2, and 11 of the ’269 patent substantially read on claim 1 of instant application.  
Note that claims 1, 2, and 11 of the ’269 patent do not expressly state that selected ones of the flutes are open at an upstream portion and closed at a downstream portion, and vice versa, as required by instant claim 2.  But the disclosure of the ’269 patent says that the filter media can be the media described in Gillingham (col. 2, ll. 64–67).  The filter media in Gillingham has flutes, with some flutes being open at the upstream end but closed at the downstream end, and vice versa.  See Gillingham col. 5, ll. 1–24.  It would have been obvious to use the filter media of Gillingham as the filter media in claims 1, 2, and 11 of the ’269 patent, because the ’269 patent says that this filter media can be used with the invention. 
Claims 2–13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1–20 of U.S. Patent No. 9,981,215 B2 in view of Gillingham et al., US 5,820,646.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1–20 of the ’215 patent substantially correspond to claims 2–13 of instant application.  In particular, claims 1, 5, 6 and 9 of the ’215 patent substantially read on claim 1 of instant application.  
Note that claims 1, 5, 6 and 9 of the ’215 patent do not expressly state that selected ones of the flutes are open at an upstream portion and closed at a downstream portion, and vice versa, as required by instant claim 2.  But the disclosure of the ’215 patent says that the filter media can be the media described in Gillingham (col. 3, ll. 1–5).  The filter media in Gillingham has flutes, with some flutes being open at the upstream end but closed at the downstream end, and vice versa.  See Gillingham col. 5, ll. 1–24.  It would have been obvious to use the filter media of Gillingham as the filter media in claims 1, 2, and 11 of the ’215 patent, because the ’215 patent says that this filter media can be used with the invention.  
Note also that in claim 1 of the ’215 patent, the “first flow face” is an outlet flow face, while the “first flow face” of instant claim 1 is an upstream face.  But the ’215 patent says that the first flow face can function as an inlet flow face (col. 8, ll. 1–11).  Therefore, it would have been obvious for the first flow face in claim 1 of the ’215 patent to function as an inlet flow face, depending on the desired orientation.  See MPEP 804(II)(B)(2)(a) (“those portions of the specification which provide support for the reference claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the reference patent or application”)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Nelson et al., US 2007/0261374 A1 teaches a filter cartridge 302 with a non-cylindrical Z-filter media pack 335a with a seal member 345 on a side of the media pack 335a, where the seal 345 has an undercut, and where a handle 342 projects axially away from a flow face of the media pack 335a.  See Nelson Figs. 9, 14, [0128].

    PNG
    media_image4.png
    759
    1557
    media_image4.png
    Greyscale

Reichter et al., WO 2006/076479 A1 teaches a filter cartridge 330 having a media pack with a gasket 347 on the side, where the gasket 347 has an undercut when seal edge projection 352 sticks into it.

    PNG
    media_image5.png
    667
    1189
    media_image5.png
    Greyscale


Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. BENNETT MCKENZIE whose telephone number is (571)270-5327. The examiner can normally be reached Mon-Thurs 7:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

T. BENNETT MCKENZIE
Primary Examiner
Art Unit 1776



/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776